DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel D. Bradley on June 9, 2022.
The application has been amended as follows: 

 	Claim 18 is canceled.

 	In claim 22, line 2, “a first queue” is changed to “the first queue”.


Reasons for Allowance
Claims 1-3, 7, 9-13, 17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a method as described in the office action with mail date 5/27/2022, but fails to disclose “assigning a fourth vehicle to the first queue and a fifth vehicle to the second queue; determining that the fourth vehicle at a third position in the first queue has a shorter estimated charging time or a sooner departure time than the fifth vehicle in a second position in the second queue, the second position being closer to a front of the second queue than the third position is to a front of the first queue; and assigning the fourth vehicle to the second position in the second queue in front of the fifth vehicle” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-3, 7, 9-10, and 21-23, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 11, the prior art teaches a system as described in the office action with mail date 5/27/2022, but fails to disclose “assign a fourth vehicle to the first queue and a fifth vehicle to the second queue; determine that the fourth vehicle at a third position in the first queue has a shorter estimated charging time or a sooner departure time than the fifth vehicle in a second position in the second queue, the second position being closer to a front of the second queue than the third position is to a front of the first queue; and assign the fourth vehicle to the second position in the second queue in front of the fifth vehicle” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claims 12-13, 17, and 19-20, these claims are dependent from claim 11 and are therefore allowable for the same reasons as independent claim 11.
Regarding claim 24, the prior art teaches a method as described in the office action with mail date 5/27/2022 (see rejection of claim 1), but fails to disclose “receiving fourth charge data from a fourth vehicle in the first queue, wherein the fourth charge data is received before the fourth vehicle is positioned within the first queue; receiving fifth charge data from the fourth vehicle, wherein the fifth charge data is received while the fourth vehicle is positioned within the first queue; determining that a fourth charge time associated with the fourth charge data is less than a fifth charge time associated with the fifth charge data, wherein a difference between the fourth charge time and the fifth charge time is based on the fourth vehicle being charged using a solar panel while within the first queue; and assigning the fourth vehicle to a different position in the first queue or the second queue” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Furthermore, none of the prior art, taken alone or in combination, teaches or suggests these claim features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        July 13, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 13, 2022